Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module (construed as module for communication)” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 6,602,074) in view of Nyholm (US 2008/0120137), and furth in view of Gemunder (US 6,485,301).
Regarding claims 1-2, 4-10, and 12-17, Suh teaches a radiometry system for use in dental applications comprising:
A radiometer (Col. 11, lines 34-40, “on-board radiometer”) comprising a detector cell (34, col.11, lines 34-45, “sensor window”, the sensor is the detector cell), a microprocessor (Col. 11, lines 34-45, as the device can switch between calibration and normal operation mode would have a microprocessor, as evidences by Col. 5, lines 33-67 microprocessors are used for controlling two different modes), a memory (Col. 11, lines 6-25 as the radiometer processes the light intensity and displays it there would be a memory module to store the data to be displayed. As evidenced by the prior art Col. 5, lines 33-67 has a memory which stores workable ranges on it.), a communication module (under broadest reasonable interpretation the limitation “communication module is construed to be met if a 
Suh fail(s) to teach a first , second, third, and fourth set of communication modules (i.e. that the communication between components is separate rather than integral); wherein a composite material reader is configured to obtain a set of information from a package or container that contains a light-curable composite material and to send the set of information via the third set of one or more communication modules; wherein the radiometer is programmed to determine the change in a rate of cure of a light-curable composite material and thereby determine whether an optimum cure time has 
However, Nyhold discloses a dental care device in FIGS. 1-6b wherein a plurality of communication modules (communication indicated by arrows in Fig. 1; [0016] describes how such 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Suh, by requiring a first , second, third, and fourth set of communication modules (i.e. that the communication between components is separate rather than integral); wherein the composite material reader is configured to obtain a set of information from a package or container that contains a light-curable composite material and to send the set of information via the third set of one or more communication modules; (claim 2) wherein the first set of one or more communication modules, the second set of one or more communication modules, the third set of one or more communication modules, and the fourth set of one or more communication modules are configured to transmit and receive information to and from the radiometer, the curing light, the composite material reader, or the restoration data storage device; (claim 4/10) wherein at least one of the radiometer or restoration data storage device receives the set of information regarding the package 
Suh/Nyhold fail(s) to teach wherein the radiometer is programmed to determine the change in a rate of cure of a light-curable composite material and thereby determine whether an optimum cure time has been reached for the light-curable composite material. 
However, Gemunder teaches wherein the radiometer is programmed to determine the change in a rate of cure of a light-curable composite material and thereby determine whether an optmimum cure time has been reached for the light-curable composite material (Col. 3, liens 49-57; Col. 3, line 66- Col. 4, lines 1-14; Col. 4, lines 49-54, The calibration controlled by the microprocessor allows the user to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Suh/Nyholdm, by requiring wherein the radiometer is programmed to determine the change in a rate of cure of a light-curable composite material and thereby determine whether an optimum cure time has been reached for the light-curable composite material, as taught by Gemunder, for the purpose of curing a dental resin. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 6,602,074) in view of Nyholm (US 2008/0120137), and furth in view of Gemunder (US 6,485,301), and further in view of West (US 2007/0259309).
Regarding claims 3 and 11, Suh/Nyholm/Gemunder disclose the claimed invention substantially as claimed as set forth above.
Suh/Nyholm/Gemunder fail(s) to teach wherein the radiometer is programmed to send an instruction to the curing light when the optimum cure time has been reached and the curing light is programmed to automatically turn off immediately upon receipt of said instruction.
However, West teaches a dental curing device in FIGS. 1-18 wherein the cure indication senses that optimal cure has been reached and an algorithm will determine when to signal when curing is complete and turn the light off ([0065]-[0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Suh/Nyholm/Gemunder, by requiring wherein the radiometer is programmed to send an instruction to the curing light when the optimum cure time has been reached and the curing light is programmed to automatically turn off immediately upon receipt of said instruction., as taught by West, for the purpose of de-activating the device without requiring intervention from the practitioner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/24/2022